NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

TYLER CARON,                             )
                                         )
             Petitioner,                 )
                                         )
v.                                       )      Case No. 2D18-3487
                                         )
NICOLE GUTIERREZ,                        )
                                         )
             Respondent.                 )
                                         )

Opinion filed March 20, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
Robert A. Foster, Judge.

Lauren D. Kerr of Unice Salzman
Jensen, P.A., Trinity, for Petitioner.

Louis K. Rosenbloum of Louis K.
Rosenbloum, P.A., Pensacola, and
Samuel S. Mehring, Jr., of Law Office
of Samuel S. Mehring, Jr., Tampa,
for Respondent.

PER CURIAM.


             Denied.


CASANUEVA, KHOUZAM, and ATKINSON, JJ., Concur.